EXHIBIT 10.19

 

WORKING CONSTRUCTION AGREEMENT

 

Between:

 

AMERICAN RESIDENTIAL GAP LLC (ARG), a Michigan Limited Liability Company with
address at 380, N. Old Woodward Avenue, Ste. 300, Birmingham, MI 48009.

 

And

 

PROGREEN CONSTRUCTION LLC (PGC), a Michigan Limited Liability Company with
address at 380 N. Old Woodward Avenue, Ste. 226, Birmingham, MI 48009.

 

It has been agreed that PGC will perform various duties of construction,
material purchase and other for ARG, both in connection with the reformation of
existing properties as well as with new construction. PGC will invoice ARG
weekly or when convenient, with actual cost plus an admin fee of 10%. Copies of
such invoices shall be sent electronically at the time of issuance or as soon as
practical thereafter.

 

PGC has access to a specific "construction and expense account" set up by ARG in
Bank of Birmingham, from which invoiced amounts will be paid out to PGC. ARG
shall make sure that sufficient funds are available in this account in order to
meet the payments when they become due.

 

Birmingham March 1, 2015

 

PROGREEN CONSTRUCTION LLC   AMERICAN RESIDENTIAL GAP LLC       /s/ Jan Telander
  /s/ Michael Lindstrom President   President

